RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                   File Name: 09a0177p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                                   X
        Plaintiffs-Appellants/Cross-Appellees, -
 AMY BADEN-WINTERWOOD, et al.,
                                                    -
                                                    -
                                                    -
                                                         Nos. 07-4437/4438
           v.
                                                    ,
                                                     >
                                                    -
         Defendant-Appellee/Cross-Appellant. -
 LIFE TIME FITNESS, INC.,
                                                    -
                                                   N
                     Appeal from the United States District Court
                    for the Southern District of Ohio at Columbus.
                   No. 06-00099—Gregory L. Frost, District Judge.
                                Argued: October 22, 2008
                            Decided and Filed: May 19, 2009
            Before: BOGGS, Chief Judge; COLE and COOK, Circuit Judges.

                                   _________________

                                        COUNSEL
ARGUED: Nicole T. Fiorelli, Patrick J. Perotti, DWORKEN & BERNSTEIN CO., L.P.A.,
Painesville, Ohio, for Appellants. Douglas R. Christensen, DORSEY & WHITNEY, LLP,
Minneapolis, Minnesota, for Appellee. ON BRIEF: Nicole T. Fiorelli, Patrick J. Perotti,
DWORKEN & BERNSTEIN CO., L.P.A., Painesville, Ohio, for Appellants. Douglas R.
Christensen, Marilyn J. Clark, Zeb-Michael Curtin, Michael J. Wahoske, DORSEY &
WHITNEY, LLP, Minneapolis, Minnesota, for Appellee.
                                   _________________

                                        OPINION
                                   _________________

        COLE, Circuit Judge.         Plaintiffs-Appellants/Cross-Appellees Amy Baden-
Winterwood, et al., (collectively, “Plaintiffs”) seek overtime compensation from Defendant-
Appellee/Cross-Appellant Life Time Fitness, Inc. (“Defendant” or “Life Time Fitness”) for
alleged violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.
Specifically, Plaintiffs claim that because Life Time Fitness’s compensation plan (“corporate



                                             1
Nos. 07-4437/4438            Baden-Winterwood, et al. v. Life Time Fitness, Inc.                    Page 2


bonus-pay plan” or “compensation plan”) was not consistent with the salary-basis test set
forth in 29 C.F.R. § 541.602, Plaintiffs were not exempt from overtime compensation.
Defendant counters that its compensation plan was at all times compliant with the FLSA, or,
in the alternative, that, if Plaintiffs are entitled to overtime compensation, such compensation
is limited to that earned during the time period in which Defendant made actual deductions
from Plaintiffs’ salaries.

         On the parties’ cross-motions for summary judgment, the district court bifurcated the
time period at issue, finding that the Supreme Court’s interpretation of the salary-basis test
in Auer v. Robbins, 519 U.S. 452 (1997) (“Auer test” or “Auer subject-to-reduction test”),
controlled for the time period before August 23, 2004, while 29 C.F.R. § 541.603 controlled
for the time period between August 23, 2004 and March 3, 2006. Applying these tests, the
district court concluded that certain Plaintiffs were entitled to overtime compensation but
only for the three pay periods occurring in November and December, 2005, when actual
deductions were taken from Plaintiffs’ pay.

         Plaintiffs appeal the district court’s bifurcation determination as well as its finding
that Plaintiffs were entitled to overtime compensation for only the three pay periods in which
                              1
deductions were made.               Life Time Fitness cross-appeals the district court’s
determination that its compensation plans violated the FLSA and that Plaintiffs are
entitled to any compensation.

                                         I. BACKGROUND

A.       Factual Background

         Plaintiffs are current or former employees of Life Time Fitness, a Minneapolis
corporation that owns and operates approximately sixty health and fitness centers
throughout the United States. (Joint Appendix (“JA”) 53-57.)

         In district court, the parties submitted the following stipulated facts:


         1
          Plaintiffs also claim that Plaintiff Tina Seals has a separate basis for overtime compensation
because Seals’s compensation did not meet the salary-level test. However, this issue was not adequately
presented to the district court, and genuine issues of material fact remain as to Seals’s compensation level.
As such, our summary judgment review requires that this issue be remanded to the district court for further
consideration.
Nos. 07-4437/4438     Baden-Winterwood, et al. v. Life Time Fitness, Inc.    Page 3


      1.     Life Time Fitness is an employer covered by the FLSA.
      2.     Plaintiffs’ claim is that Defendant’s method of
             compensating Plaintiffs was not consistent with the
             salary[-]basis test, presently codified at 29 C.F.R.
             § 541.602, and, thus, Plaintiffs contend that Plaintiffs
             were not exempt from the overtime provisions of the
             FLSA during the pay period falling within the limitations
             period, and thus are entitled to overtime for hours worked
             over forty for each week during said limitations period,
             whatever said limitations period is determined to be.
             Defendant contends that its pay plan at all times complied
             with the FLSA and that Plaintiffs are not entitled to
             overtime for any pay period during their employment
             with Defendant. In the alternative, Defendant contends
             that to the extent any Plaintiffs are entitled to overtime,
             such liability period is limited to the period of time during
             which actual deductions occurred from Plaintiffs’
             salaries.
      3.     The [FLSA’s] salary[-]basis test is explained in 29 C.F.R.
             § 541.602(a), which provides, in part:
                     An employee will be considered to be
                     paid on a “salary basis” within the
                     meaning of these regulations if the
                     employee regularly receives each pay
                     period on a weekly, or less frequent basis,
                     a predetermined amount constituting all or
                     part of the employee’s compensation,
                     which amount is not subject to reductions
                     because of variations in the quality or
                     quantity of the work performed.
      4.     Specifically, Plaintiffs believe that language in certain
             corporate bonus[-]pay plans which covered them during
             their employment with Defendant, under which
             Defendant reserved the right to make deductions from
             their base salaries to recover for earlier bonus
             overpayments on a year-to-date basis, and the fact that
             such deductions were made from eight Plaintiffs as set
             forth [below], was inconsistent with the salary[-]basis
             test.
Nos. 07-4437/4438    Baden-Winterwood, et al. v. Life Time Fitness, Inc.   Page 4


      Corporate Bonus[-]Pay Plans
      5.     Each Plaintiff was compensated under a corporate
             bonus[-]pay plan for some period of time during which
             he or she was employed by Defendant during the time
             period potentially relevant to this lawsuit (February 8,
             2003 through March 3, 2006).
      6.     During the periods of time for which each Plaintiff was
             covered by a corporate bonus[-]pay plan, he or she
             generally was paid a pre-determined amount of
             compensation, identified by Life Time Fitness as base
             salary, on a semi-monthly basis. In addition to base
             salary, each Plaintiff was eligible to receive monthly
             bonus payments based on year-to-date performance
             according to guidelines set forth in his or her corporate
             bonus[-]pay plan.
      7.     The first date any Plaintiff was covered by a corporate
             bonus[-]pay plan which contained language reserving
             Defendant’s right to make deductions from Plaintiffs’
             base salaries to recover for earlier bonus overpayments
             on a year-to-date basis was January 1, 2004. The
             periods of time each Plaintiff was covered by such
             corporate bonus[-]pay plans (referred to as “corporate
             bonus[-]pay plans at issue in [these stipulations]”) are
             set forth below in paragraphs 21 through 46.
      2004 Corporate Bonus[-]Pay Plans
      8.     Defendant’s 2004 corporate bonus[-]pay plans,
             effective January 1, 2004, covered Plaintiffs employed
             during 2004 as senior management, [specifically]
             Member Activities Department Heads. Around April 1,
             2004, the plans were further extended to Life Café
             Department Heads. The following Plaintiffs were
             covered by corporate bonus[-]pay plans for some or all
             of 2004 . . . : Baden-Winterwood, Barge, Brevard,
             Chaney, Davenport, Galloway, Gregorich, House,
             Konieczny, Mendez, Nutinsky, and Schroeder.
      9.     Plaintiffs’ 2004 corporate bonus[-]pay plans contained
             the following language: “If, during the year, YTD
             EBITDA Before Occupany $ performance drops below
             the minimum performance level of 80% of plan, and
             payments have been made in previous months, then
             [Life Time Fitness] reserves the right to reclaim the
Nos. 07-4437/4438    Baden-Winterwood, et al. v. Life Time Fitness, Inc.   Page 5


             amount of previous payments by reducing future semi-
             monthly guarantee payments.”
      10.    No Plaintiff had his or her base salary reduced in 2004
             to recover earlier bonus overpayments.
      2005 Corporate Bonus[-]Pay Plans
      11.    Defendant’s 2005 corporate bonus[-]pay plans,
             effective January 1, 2005, covered Plaintiffs employed
             during 2005 as senior management, [specifically]
             Member Activities Department Heads, Life Café
             Department Heads, and Life Spa Department Heads.
             The following Plaintiffs were covered by corporate
             bonus[-]pay plans for some or all of 2005 . . . : Baden-
             Winterwood, Barclay, Barge, Brevard, Chaney,
             Erdman, Fuss, Galloway, Gregorich, House, Johnson,
             Lloyd, Mann, McCarthy, Mendez, Nutinsky, Richards,
             Seals, Visser, Volbrecht, Weiler, West, and Young.
      12.    Plaintiffs’ 2005 corporate bonus[-]pay plans contained
             the following language: “If, during the year,
             performance drops to a level such that bonus payments
             made exceed the amount earned, Life Time Fitness
             reserves the right to reclaim the amount of the
             overpayment by reducing future semi-monthly base
             salary payments.”
      13.    Across three pay dates in November and December
             2005—namely, November 9, November 23, and
             December 9—a total of 8 Plaintiffs had their base
             salaries reduced to recover some of the amounts of
             unearned bonus overpayments they had received earlier
             in the year.
      14.    Plaintiffs whose base salaries were reduced for the
             November 9, 2005 pay date were Baden-Winterwood,
             Barclay, Gregorich, House, and Young.
      15.    Plaintiffs whose base salaries were reduced for the
             November 23, 2005 pay date were Baden-Winterwood,
             Erdman, Gregorich, House, and Young.
      16.    Plaintiffs whose base salaries were reduced for the
             December 9, 2005 pay date were Baden-Winterwood,
             Barclay, Erdman, Galloway, Gregorich, House,
             Mendez, and Young.
Nos. 07-4437/4438     Baden-Winterwood, et al. v. Life Time Fitness, Inc.   Page 6


      2006 Corporate Bonus[-]Pay Plans
      17.    Defendant’s 2006 corporate bonus[-]pay plans,
             effective January 1, 2006, applied to the same universe
             of relevant positions as the 2005 corporate plans.
             Accordingly, the Plaintiffs employed as Member
             Activities Department Heads, Life Café Department
             Heads, and Life Spa Department Heads during some or
             all of 2006 generally were covered by the 2006
             corporate bonus[-]pay plans. These individuals were
             Baden-Winterwood, Barclay, Erdman, Fuss, Galloway,
             Gregorich, Lloyd, Mann, McCarthy, Mendez, Visser,
             Weiler, West, and Young.
      18.    Effective January 1, 2006, Defendant altered its
             corporate bonus[-]pay plans to implement a 20% hold
             back “bank,” which Defendant designed to protect the
             corporation from bonus overpayments on a year-to-date
             basis. Defendant revised Plaintiffs’ 2004 and 2005
             corporate bonus[-]pay plans to provide that “[o]n a
             YTD basis if the amount of At Risk Pay or Performance
             Pay earned is less than the amount paid, Life Time
             Fitness Inc. reserves the right to reclaim the amount of
             overpayment by reducing the 20% monthly hold-back
             and if necessary future semi-monthly base salary
             payments. On an annual basis, in no case will the
             Guarantee Pay be lowered.”
      19.    Following the filing of the instant lawsuit [in district
             court], in recognition of the fact that at least one of its
             employees believed its corporate bonus[-]pay plans may
             have violated the FLSA, and as an employee relations
             measure, Defendant decided to further alter its 2006
             corporate bonus[-]pay plans so that any attempts to
             recover earlier bonus overpayments would be taken
             only from the 20% hold back bank. On or around
             March 3, 2006, Defendant issued revised copies of its
             2006 corporate bonus[-]pay plans, which Defendant
             backdated to be effective January 1, 2006, and which
             contained the following language: “On a YTD basis if
             the amount of At-Risk Pay or Performance Pay earned
             is less than the amount paid, Life Time Fitness Inc.
             reserves the right to reclaim the amount of overpayment
             from the banked Performance Pay hold-back. In no
             case will the Guaranteed Pay be reduced.”
Nos. 07-4437/4438    Baden-Winterwood, et al. v. Life Time Fitness, Inc.   Page 7


      20.    None of the Plaintiffs had his or her base salary reduced
             at any point during 2006 to recover earlier bonus
             overpayments.
      Facts Relevant to Individual Plaintiffs’ Claims
      21.    Amy Baden-Winterwood has been employed by Life
             Time Fitness as a Member Activities Department Head
             from July 1, 1999 through the present. She was covered
             by a corporate bonus[-]pay plan at issue in this lawsuit
             from January 1, 2004 through March 3, 2006.
      ...
      23.    Victor Barge was employed by Life Time Fitness as a
             Director-Project Management Organization from July
             6, 2004 through September 1, 2005. He was covered by
             a corporate bonus[-]pay plan at issue in this lawsuit
             from July 6, 2004 through September 1, 2005.
      24.    Kristina Brevard was employed by Life Time Fitness as
             a Member Activities Department Head from April 30,
             2004 through August 31, 2005. She was covered by a
             corporate bonus[-]pay plan at issue in this lawsuit from
             April 30, 2004 through August 31, 2005.
      25.    Teresa Chaney was employed by Life Time Fitness
             from approximately August 1, 1999 through August 2,
             2005. She was employed as a Member Activities
             Department Head during the period from February 8,
             2003 through August 2, 2005. She was covered by a
             corporate bonus[-]pay plan at issue in this lawsuit from
             January 1, 2004 through August 2, 2005.
      26.    Elizabeth (Campbell) Davenport was employed by Life
             Time Fitness as a Member Activities Department Head
             from October 15, 2002 through February 14, 2004. She
             was covered by a corporate bonus[-]pay plan at issue in
             this lawsuit from January 1, 2004 through February 14,
             2004.
      ...
      32.    Chrisondra Johnson was employed by Life Time
             Fitness from September 15, 2004 through October 15,
             2005. She was employed as a Life Spa Department
             Head from February 1, 2005 through October 15, 2005;
             however, she went on unpaid leave on August 8, 2005,
Nos. 07-4437/4438      Baden-Winterwood, et al. v. Life Time Fitness, Inc.   Page 8


               and performed no work thereafter. She was covered by
               a corporate bonus[-]pay plan at issue in this lawsuit
               from February 1, 2005 through October 15, 2005.
       33.     Scott Konieczny was employed by Life Time Fitness as
               a Life Café Department Head from October 24, 2002
               through October 1, 2004. He was covered by a
               corporate bonus[-]pay plan at issue in this lawsuit April
               1, 2004 through October 1, 2004.
       ...
       38.     Robert Nutinsky was employed by Life Time Fitness
               from approximately December 2, 2003 to June 15,
               2006. He was employed as a Member Activities
               Department Head from March 1, 2004 through April
               30, 2005. He was covered by a corporate bonus[-]pay
               plan at issue in this lawsuit from March 1, 2004 through
               April 30, 2005.
       ...
       40.     Andrea Schroeder was employed by Life Time Fitness
               as a Member Activities Department Head from March
               29, 2004 through September 2, 2004. She was covered
               by a corporate bonus[-]pay plan at issue in this lawsuit
               from March 29, 2004 through September 2, 2004.
       41.     Tina Seals was employed by Life Time Fitness at
               various times from approximately January 12, 1999
               through October 24, 2005. She was employed as a
               Member Activities Department Head from August 1,
               2005 through October 24, 2005. She was covered by a
               corporate pay plan at issue in this lawsuit from August
               1, 2005 through October 24, 2005.
       ...
       43.     Aaron Volbrecht was employed by Life Time Fitness
               from approximately November 16, 2000 until August 1,
               2005. He was employed as a salaried Sales Manager
               from March 1, 2005 through August 1, 2005. He was
               covered by a corporate bonus[-]pay plan at issue in this
               lawsuit from March 1, 2005 through August 1, 2005.
(Stipulation of Certain Undisputed Facts (“Stip.”) 3-10, JA 49-56.)
Nos. 07-4437/4438        Baden-Winterwood, et al. v. Life Time Fitness, Inc.         Page 9


B.      Procedural Background

        Plaintiff Amy Baden-Winterwood initiated this litigation on February 8, 2006
in the United States District Court for the Southern District of Ohio on behalf of
herself and as a putative class representative, asserting claims for unpaid wages,
overtime, and injunctive relief under the FLSA. The parties stipulated to certification
of a conditional class, which, before the district court, consisted of twenty-six
individuals.

        Plaintiffs and Life Time Fitness filed cross-motions for summary judgment.
Plaintiffs argued that Life Time Fitness misclassified them as salaried exempt
employees and failed to pay them overtime as required by the FLSA. Specifically,
Plaintiffs alleged that Life Time Fitness’s payment plans violated the salary-basis test,
29 C.F.R. § 541.602(a), because Plaintiffs’ pay was subject to reduction “because of
variations in the quality or quantity” of their work. Plaintiffs requested liquidated
damages under 29 U.S.C. § 216(b) as well as attorney fees and costs.

        Life Time Fitness argued that any salary deductions were made to recover
overpayments of bonus pay. Life Time Fitness claims that these deductions were
unrelated to the quality or quantity of Plaintiffs’ work, and therefore did not violate the
FLSA. Life Time Fitness further argued that, to the extent that any salary reduction
violated the FLSA, Plaintiffs could recover overtime pay for only those pay periods
during which actual deductions were made.

        On July 10, 2007, the district court granted in part Plaintiffs’ motion for
summary judgment, finding “that the deductions from the salaries of eight Plaintiffs
were deductions resulting from ‘variations in the quality or quantity of the work
performed,’ in violation of the salary-basis test.” Baden-Winterwood v. Life Time
Fitness, No. 2:06-CV-99, 2007 U.S. Dist. LEXIS 49777, at *42 (S.D. Ohio July 10,
2007) (quoting 29 C.F.R. § 541.602(a)). However, the district court limited Plaintiffs’
recovery to overtime pay for the three pay periods in 2005—the periods ending
November 9, November 23, and December 9—during which Life Time Fitness took
actual deductions from Plaintiffs’ salaries. Id. The court dismissed all other claims
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 10


for overtime pay, including, in their entirety, the claims of the ten Plaintiffs here. Id.
at *42-43.

        In its review of Plaintiffs’ overtime claims, the district court undertook a
thorough three-part analysis. First, the district court determined the effect of the
Department of Labor’s (“DOL”) new salary-basis regulations. Id. at *21-24. The
court found that “[u]nder the new regulations, [effective August 23, 2004,] only ‘[a]n
actual practice of making improper deductions demonstrates that the employer did not
intend to pay employees on a salary basis.’”           Id. at *22 (quoting 29 C.F.R.
§ 541.603(a)). This meant that Plaintiffs’ claims covering the period of time before
August 23, 2004 would be analyzed under the Auer test, while claims related to the
period after August 23, 2004, would be governed by the DOL’s new regulation. Id.
at *24-43.

        Second, the district court found that Life Time Fitness did not violate the
salary-basis test during the period prior to August 23, 2004. Id. at *31. The court
found that “there is no evidence that [Life Time Fitness]—between January 1, 2004,
and August 23, 2004—had developed any kind of plan that would indicate more of an
intent to actually make improper salary deductions, or that it actually docked the pay
of any salaried employees pursuant to the program’s terms . . . .” Id.

        Third, the district court turned to Plaintiffs’ post-August 23, 2004 claims and
determined that improper deductions from Plaintiffs’ salaries occurred on three distinct
dates during November and December 2005. Id. at *41-42. The court reasoned that
these deductions violated the salary-basis test because they specifically related to the
quality or quantity of work each Plaintiff had performed. Id. Applying the new DOL
regulations, the court concluded that those parties whose salaries had been reduced
during those pay periods, as well as employees in the same job classification as those
with such salary deductions, were entitled to overtime pay. Id. at *42. As stated
above, the court also dismissed all claims for overtime for “parties to this action who
were not department heads working for [Life Time Fitness] during those pay periods
. . . .” Id. at *43.
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 11


       On October 9, 2007, the district court entered final judgment under Rule 54(b)
against the ten Plaintiffs whose claims were dismissed in their entirety in the court’s
July 10, 2007 opinion and order. Baden-Winterwood v. Life Time Fitness, No. 2:06-
CV-99, 2007 U.S. Dist. LEXIS 77618, at *1 (S.D. Ohio Oct. 9, 2007). Those ten
Plaintiffs filed a timely notice of appeal and Life Time Fitness filed a timely notice of
cross-appeal.

                             II. LAW AND ANALYSIS

A.     Standard of review

       The parties contend that the district court erred in its resolution of their cross-
motions for summary judgment. In reviewing a grant of summary judgment on cross-
motions for summary judgment, this Court applies the same legal standards as the
district court. Relford v. Lexington-Fayette Urban County Gov’t, 390 F.3d 452, 456
(6th Cir. 2004). A party’s request for summary judgment should be granted “only
where the pleadings and evidence ‘show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.’”
Id. at 456-57 (quoting Fed. R. Civ. P. 56(c)). In reviewing the district court’s decision
on each party’s motion, we must view all facts and inferences in the light most
favorable to the nonmoving party. Relford, 390 F.3d at 456 (citing Lenning v.
Commercial Union Ins. Co., 260 F.3d 574, 581 (6th Cir. 2001)). Our review is de
novo as to questions of law. See Benefits Comm. of Saint-Gobain Corp. v. Key Trust
Co. of Ohio, N.A., 313 F.3d 919, 925 (6th Cir. 2002).

B.     The regulatory framework

       Congress enacted the FLSA in 1938 as a remedial statute “designed to correct
‘labor conditions detrimental to the maintenance of the minimum standard of living
necessary for health, efficiency, and general well-being of workers . . . .’” Dunlop v.
Carriage Carpet Co., 548 F.2d 139, 143 (6th Cir. 1977) (quoting 29 U.S.C. § 202(a)).
The FLSA provides that employers may not require employees to work more than forty
hours per workweek unless those employees receive overtime compensation at a rate
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 12


of not less than one-and-one-half times their regular pay. 29 U.S.C. § 207(a)(1). The
FLSA contains certain exemptions from the overtime compensation requirement, 29
U.S.C. § 213; however, “[e]xemptions under the FLSA are narrowly construed against
the employer.” Takacs v. Hahn Auto. Corp., 246 F.3d 776, 779 (6th Cir. 2001). The
applicability of an FLSA exemption is an affirmative defense that an employer must
establish by a preponderance of the evidence. Renfro v. Indiana Michigan Power Co.,
497 F.3d 573, 576 (6th Cir. 2007) (citing Walling v. Gen. Indus. Co., 330 U.S. 545,
547-48 (1947)).

        Life Time Fitness claims that employees in Plaintiffs’ positions are exempt
from the FLSA’s overtime provisions under the “bona fide executive, administrative,
or professional capacity” exemption. 29 U.S.C. § 213(a)(1). Under the FLSA
regulations, an employee’s position must satisfy three tests to qualify for this
exemption: (1) a duties test; (2) a salary-level test; and (3) a salary-basis test. Acs v.
Detroit Edison Co., 444 F.3d 763, 767 (6th Cir. 2006) (citing Takacs, 246 F.3d at 779);
see also 29 C.F.R. § 541.700 (duties test); 29 C.F.R. § 541.600 (salary-level test); 29
C.F.R. § 541.602 (salary-basis test).

        The issue before this Court is whether Plaintiffs’ compensation plans satisfy
the salary-basis test. Prior to August 23, 2004, the salary-basis test, as defined by
regulation, provided:

        An employee will be considered to be paid “on a salary basis” within
        the meaning of the regulations if under his employment agreement he
        regularly receives each pay period on a weekly, or less frequent basis,
        a predetermined amount constituting all or part of his compensation,
        which amount is not subject to reduction because of variations in the
        quality or quantity of the work performed.

29 C.F.R. § 541.118(a) (1973). In August 2004, the DOL updated the regulations
defining the salary-basis test. The new regulation states:

        An employee will be considered to be paid on a “salary basis” within
        the meaning of these regulations if the employee regularly receives
        each pay period on a weekly, or less frequent basis, a predetermined
        amount constituting all or part of the employee’s compensation, which
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 13


       amount is not subject to reduction because of variations in the quality
       or quantity of the work performed.

29 C.F.R. § 541.602(a) (effective August 23, 2004). Under both versions, Life Time
Fitness bears the burden of proving that Plaintiffs were paid: (1) a predetermined
amount, which (2) was not subject to reduction (3) based on quality or quantity of
work performed. Notably, however, rather than include the term “employment
agreement,” the updated regulations focus on pay received. Compare 29 C.F.R.
§§ 541.118(a), 541.602(a).

       For our purposes, the salary-basis test has two interpretations of the phrase
“subject to,” both of which are relevant here. In 1997, in Auer v. Robbins, 519 U.S.
452 (1997), the Supreme Court adopted the interpretation offered by the Secretary of
Labor that the salary-basis test denies exempt status “if there is either an actual
practice of making . . . deductions [based on variations in quality or quantity of work
performed] or an employment policy that creates a ‘significant likelihood’ of such
deductions.” Id. at 461. Specifically, the Court held:

       The Secretary’s approach rejects a wooden requirement of actual
       deductions, but in their absence it requires a clear and particularized
       policy--one which “effectively communicates” that deductions will be
       made in specified circumstances. This avoids the imposition of
       massive and unanticipated overtime liability . . . in situations in which
       a vague or broadly worded policy is nominally applicable to a whole
       range of personnel but is not “significantly likely” to be invoked
       against salaried employees.
Id. Thus, under Auer, an employee is not paid on a salary basis if (1) there is an actual
practice of salary deductions or if (2) an employee is compensated under a policy that
clearly communicates a significant likelihood of deductions. Id.

       Following Auer, on March 31, 2003, the DOL provided published notice on a
proposed set of new FLSA regulations. See Defining and Delimiting the Exemptions
for Executive, Administrative, Professional, Outside Sales and Computer Employees,
68 Fed. Reg. 15,560 (Mar. 31, 2003). After a 90-day comment period, the DOL
revised and released its final regulations, defining the exemptions under the FLSA.
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.      Page 14


See Defining and Delimiting the Exemptions for Executive, Administrative,
Professional, Outside Sales and Computer Employees, 69 Fed. Reg. 22,122 (Apr. 23,
2004). The new regulations became effective on August 23, 2004. Id.

       Under the new regulations, the Secretary of Labor reinterpreted the salary-basis
test. Life Time Fitness argues that the DOL specifically eliminated the “policy” part
of the Auer test, whereby a “significant likelihood” of improper deductions was
sufficient to cause an employee to lose his or her FLSA exemption. The new
regulations (“§ 541.603”) provide that “[a]n actual practice of making improper
deductions demonstrates that the employer did not intend to pay employees on a salary
basis.” 29 C.F.R. § 541.603(a). Moreover, Life Time Fitness argues that the new
regulations limit the scope of recovery by providing that “[i]f the facts demonstrate
that the employer has an actual practice of making improper deductions, the exemption
is lost during the time period in which the improper deductions were made for the
employees in the same job classification working for the same managers responsible
for the actual improper deductions.” 29 C.F.R. § 541.603(b).

       In its comments, the DOL explains that while the new rule represents a
departure from the Secretary’s position in Auer, “[t]he ‘significant likelihood’ test is
not found in the FLSA itself or anywhere in the existing Part 541 regulations.
Moreover, nothing in Auer prohibits the [DOL] from making changes to the salary[-
]basis regulations after appropriate notice and comment rulemaking.” Defining and
Delimiting the Exemptions, 69 Fed. Reg. at 22,180. The DOL stated its reasoning
behind the changes:

       Any other approach, on the one hand, would provide a windfall to
       employees who have not even arguably been harmed by a “policy” that
       a manager has never applied and may never intend to apply, but on the
       other hand, would fail to recognize that some employees may
       reasonably believe that they would be subject to the same types of
Nos. 07-4437/4438        Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 15


        impermissible deductions made from the pay of similarly situated
        employees.
Id.

C.      Bifurcation

        Plaintiffs assert that the Auer Court’s interpretation of the salary-basis test
should apply to the entire claim period. They argue that this Court should look to the
date the claims arose, which they argue is January 1, 2004, to determine the applicable
salary-basis test. (Final Br. of Plaintiffs (“Pls.’ Br.”) 43 (citing LaCourse v. GRS III
L.L.C., No. 05-73613, 2006 U.S. Dist. LEXIS 89935, at *42 (E.D. Mich. Dec. 13,
2006) (“The Court believes that cases decided after the amendment date must apply
the prior regulations if the claim arose before the new regulations took effect.”)
(citations omitted))). Plaintiffs claim that the district court erred in applying Auer only
from January 1, 2004 through August 29, 2004 because “Auer’s ‘policy or practice’
test is looked at over the entire claim period.” (Pls.’ Br. at 44.)

        Life Time Fitness counters that the district court did not err in applying the
Auer test before August 23, 2004 and in applying § 541.603 after August 23, 2004.
Life Time Fitness asserts that “[t]here is no question the new regulations apply to all
of Plaintiffs’ claims for work performed after August 23, 2004,” and, in fact, points
to cases that have gone farther—applying the new regulations to all work performed,
including work occurring before August 23, 2004. (Final Br. of Defendant (“Df.’s
Br.”) 28-29 (citing Bowman v. Builder’s Cabinet Supply Co., No. 04-201-DLB, 2006
U.S. Dist. LEXIS 62712, at *10 (E.D. Ky. Aug. 23, 2006) (applying new regulations
to pre-section-603 employment where plaintiffs filed suit after the new regulations
took effect); Johnson v. Target Corp., No. 3:05-CV-153, 2006 U.S. Dist. LEXIS
15876, at *12 n.1 (E.D. Tenn. Mar. 8, 2006) (same); Casto v. Royal Oak Indus., Inc.,
No. 5:04-CV-195, 2006 U.S. Dist. LEXIS 8282, at *11 n.6 (W.D. Mich. Feb. 10, 2006)
(same)).)

        The district court did not definitively decide that Auer applied to the pre-
August 23, 2004 time period. Instead, the court determined that it “need not decide
Nos. 07-4437/4438        Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 16


which interpretation of the salary-basis test to use” because, as to the pre-August 23,
2004 period, “[u]nder either interpretation . . . [Life Time Fitness] did not violate the
test.” Baden-Winterwood, 2007 U.S. Dist. LEXIS 49777, at *25.

        Today, we decide that the proper approach is to apply Auer’s salary-basis test
to pay periods occurring before August 23, 2004 and to apply § 541.603 to pay periods
occurring after the same, § 541.603's effective date. Plaintiffs correctly point out that
DOL regulations do not apply retroactively. See Kennedy v. Commonwealth Edison
Co., 410 F.3d 365, 369 (7th Cir. 2005) (concluding that the Secretary’s new FLSA
interpretations do not apply retroactively). In Bowen v. Georgetown Univ. Hosp., 488
U.S. 204, 208 (1998), the Supreme Court recognized that “a statutory grant of
legislative rulemaking authority will not, as a general matter, be understood to
encompass the power to promulgate retroactive rules unless that power is conveyed by
Congress in express terms.” No such terms apply here, and therefore the proper pre-
August 23, 2004 standard is Auer’s salary-basis test.

        As to the post-August 23, 2004 period, the DOL’s new regulations apply. The
district court correctly held that “the Secretary of Labor’s interpretation of the [salary-
basis] test controls unless it is ‘plainly erroneous or inconsistent with the regulation.’”
Baden-Winterwood, 2007 U.S. Dist. LEXIS 49777, at *32 (quoting Auer, 519 U.S. at
461). Simply put, the DOL’s 1997 interpretation of the salary-basis test is not
understood to control indefinitely. As stated by the district court, the Supreme Court
“clearly considered the possibility that the Secretary of Labor’s interpretation could
change over time and decided that courts should give great deference to the
interpretation regardless of any changes.” Id. at *32-33. After the proper notice and
comment period, § 541.603, which became effective on August 23, 2004, represents
the DOL’s current interpretation and implementation of the salary-basis test. As such,
§ 541.603 controls and is applicable to pay periods occurring after August 23, 2004.
Nos. 07-4437/4438         Baden-Winterwood, et al. v. Life Time Fitness, Inc.      Page 17


D.      The pre-August 23, 2004 period

        Plaintiffs assert that the district court erred by applying Auer’s subject-to-
reduction test to the pre-August 23, 2004 claim period. They argue that the district
court improperly concluded that because Life Time Fitness made no deductions from
January 1, 2004 through August 23, 2004, there was neither an actual practice nor a
policy creating a significant likelihood of deductions. (Pls.’ Br. at 48-57.) Plaintiffs
claim that the district court erred in two distinct ways: “First it was error to bifurcate
the entire time period by the date of the regulation . . . . Second, the District Court
improperly considered the fact that no actual deductions were made . . . —not to
determine there was no actual practice, but that there was not a policy [creating a
significant likelihood of deductions].” Id. at 45-46.         As previously discussed,
Plaintiffs are incorrect that the DOL’s new regulation does not bifurcate the class
period. However, Plaintiffs are correct that the district court erred in determining that
Plaintiffs’ salaries were not subject to deduction under Auer.

        As explained above, the proper test for analyzing the pre-August 23, 2004
period is set out in Auer. The Auer test asks “if there is either an actual practice of
making such deductions or an employment policy that creates a ‘significant likelihood’
of such deductions.” 519 U.S. at 461 (emphasis added). We examine both sections
of the Auer test below.

        1.      Actual practice of deductions

        Plaintiffs argue that Life Time Fitness’s compensation plan had an actual
practice of deductions during the pre-August 23, 2004 period. Plaintiffs contend that,
in analyzing the pre-August 23, 2004 period, that the district court should have looked
at the number of deductions and the number of employees affected over the entire time
period. See Takacs, 246 F.3d at 781 (concluding that an actual practice of deductions
existed where seven members of management (including three plaintiffs) faced pay
reductions over the course of a year and a half) (other citations omitted)). But this
argument simply rehashes an old one. The analysis period for actual deductions is
determined by the promulgation of the DOL’s new rules, and it is undisputed that Life
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.       Page 18


Time Fitness made no actual deductions between January 1, 2004 and August 23,
2004. Thus, the district court properly found there was no “actual practice” of
deductions under Auer before August 23, 2004.

       2.      Significant likelihood of deductions

       Plaintiffs also argue that Life Time Fitness’s 2004 corporate bonus-pay plan
created a significant likelihood of deductions. They argue that the district court
improperly failed to find that the bonus-pay plan created a significant likelihood of
improper deductions. In this instance, Plaintiffs are correct.

       The district court looked to Whisman v. Ford Motor Co., 157 F. App’x 792
(6th Cir. 2005), for support of the proposition that the possibility of salary deductions
alone is not enough as it “is not the same thing as working under a policy that makes
it significantly likely that deductions will occur.” Baden-Winterwood, 2007 U.S. Dist.
LEXIS 49777, at *30. In Whisman, a company executive issued a memorandum
warning of possible pay deductions based on audit reports that were being generated
as employees entered and exited the building. 157 F. App’x at 795. Despite the threat
of deduction, there was no evidence that the company routinely monitored the
employees or that such deductions were ever made, id., and this Court concluded that
there was no more than a “theoretical possibility” that deductions would occur. Id. at
798. Relying on Whisman, the district court determined that Life Time Fitness’s
policy reserved the right to make salary deductions as a theoretical possibility but did
not rise to the level of providing clear notice that Plaintiffs’ pay was subject to
deduction. Baden-Winterwood, 2007 U.S. Dist. LEXIS 49777, at *31. Thus, the
district court determined that Life Time Fitness’s policy did not establish a significant
likelihood that deductions would occur. Id.

       The district court erred in concluding that there was not enough evidence to
suggest Life Time Fitness intended to enforce its permissive policy. The Auer subject-
to-reduction test requires only a “clear and particularized policy—one which
‘effectively communicates’ that deductions will be made in specified circumstances.”
519 U.S. at 461. The test does not require a formulaic set of “magic words” indicating
Nos. 07-4437/4438        Baden-Winterwood, et al. v. Life Time Fitness, Inc.       Page 19


that the test is mandatory. If employers can avoid overtime liability by crafting
payment policies with permissive (may) language instead of mandatory (will)
language, then the purposes of the FLSA would clearly be frustrated. Rather, as set
out by this Court in Takacs and Whisman, Auer’s test is better satisfied by a policy that
demonstrates that deductions are “more than a mere theoretical possibility” and that
“permit[s] disciplinary or other deductions in pay ‘as a practical matter.’” 246 F.3d
at 781.

          Here, Life Time Fitness’s pre-August 23, 2004 compensation plan subjected
employees’ pay to reductions under the Auer test. The compensation plan at issue does
more than create a theoretical possibility of deduction; instead it plainly lays out a
policy under which Life Time Fitness would make future deductions. First, as in
Takacs, Life Time Fitness’s compensation plan targeted specific members of
management. Second, the policy set out a particularized formula whereby Plaintiffs’
pay would be in jeopardy:

          If, during the year, YTD EBITDA Before Occupany $ performance
          drops below the minimum performance level of 80% of plan, and
          payments have been made in previous months, the [Life Time Fitness]
          reserves the right to reclaim the amount of previous payments by
          reducing future semi-monthly guarantee payments.
(Stip. 5, JA 50.) Third, unlike in Whisman, Life Time Fitness took affirmative steps
to demonstrate that the pay-deduction plan would be enforced: Life Time Fitness
organized a Performance Pay Committee, which oversaw the administration of the
corporate bonus plans, monitored performance levels, and ultimately determined when
deductions would be made. Moreover, at least one company official testified that Life
Fitness employees were keenly aware that Life Time Fitness would take deductions
from their guaranteed pay if an employees’ performance dropped below certain
benchmarks. Life Time Fitness’s Compensation and Human Resource Information
Systems manager provided the following testimony:

          Q.     . . . Prior to 2005 fall, these employees had no idea that they
                 were subject to this deduction, did they?
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.       Page 20
A. I don’t know that. I would disagree with that.
       Q.      Why would you disagree with that?
       A.      Well, it’s on the comp plan.
       Q.      Their performance -- or their compensation plan?
       A.      Well, it says right there on the front page.
       Q.      And you’re holding which exhibit?
       A.      6.
       Q.      And did they receive those plans?
       A.      Oh, yeah.
       Q.      Well, those – wouldn’t you agree that those plans are very
               ambiguous, that I could read it and say, Well, I’m not going to
               be subject to that; that’s not too clear?
       A.      I would disagree with that.
       Q.      Would you say that it’s very clear that under that plan, that if
               there was an overpayment, it wasn’t an income; it was definite
               that you’re subject to this deduction?
       A.      Yes.
(Deposition of Derrick Boaz 49-50, JA 198-99.) Thus, it was clear to the Plaintiffs,
and those in charge of compensation, that pay was subject to deduction under the
compensation plans at issue here.

        Lastly, Life Time Fitness did indeed take actual deductions from Plaintiffs’
salaries not long after employees stopped meeting their performance goals. While
these deductions fell outside the time period governed by Auer (January 1, 2004
through August 23, 2004), there is no reason that this Court cannot consider those later
deductions to be relevant in analyzing whether the compensation plan creates a
“significant likelihood” of deductions. We find the actual deductions from Plaintiffs
guaranteed pay in 2005 support the conclusion that Plaintiffs pay was “subject to
reduction” under Life Time Fitness’s 2004 corporate bonus-pay plan.
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.       Page 21


       For the above reasons, this Court reverses the district court and concludes that
Life Time Fitness’s compensation plan satisfies Auer’s subject-to-reduction test for the
period January 1, 2004 through August 23, 2004. Therefore, for this time period,
Plaintiffs were not exempt from the FLSA’s overtime requirements, and Life Time
Fitness is liable for overtime for all Plaintiffs subject to a corporate bonus-pay plan
from January 1, 2004 through August 23, 2004.

E.     The post-August 23, 2004 period

       Here, Plaintiffs argue, again, that the district court erred in finding that
§ 541.603 and its “actual deduction” requirement supplanted the Auer test. Having
dealt with this issue previously, and because the DOL has ample authority to issue new
regulations after the requisite notice-and-comment period, we conclude that Plaintiffs’
argument fails.

       On the other hand, Life Time Fitness, on cross-appeal, argues that the district
court erred in finding that the deductions from Plaintiffs’ salaries made in late 2005
were impermissible. Life Time Fitness contends that the district court: (1) failed to
follow proper legal standards in analyzing whether deductions made under the plan
were because of variations in the quality or quantity of work, and (2) failed to give
weight to material facts showing that deductions were not made because of quality or
quantity of work.

       1.      Legal issues related to § 541.603

       Life Time Fitness concedes that it took deductions from guaranteed pay in
November and December of 2005, but it argues that it did so in order to recoup
overpayment, not because of the quality or quantity of Plaintiffs’ work. Life Time
Fitness claims that it is “well established that an employer is permitted to reduce wages
or salary to recoup for earlier overpayments,” and it cites to DOL opinion letters
allowing the recovery of overpayment. One letter, in relevant part, provides:

       Q.1. What percentage of the employee’s paycheck may [the employer]
       deduct to recoup the money owed it?
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.      Page 22


       A.1. It has been our longstanding position that where an employer
       makes a loan or an advance of wages to an employee, the principal may
       be deducted from the employee’s earnings even if such deduction cuts
       into the minimum wage or overtime pay due the employee under the
       FLSA. Thus, the percentage that [the employer] may deduct to recoup
       the money owed to it would be at its own discretion or per agreement
       with employee.

Department of Labor, Wage and Hour Division Opinion Letter of Mar. 20, 1998, 1998
WL 852662; see also Department of Labor, Wage and Hour Division Opinion Letter
of Oct. 8, 2004, 2004 WL 3177896 (same). Thus, Life Time Fitness argues that there
was nothing improper about paycheck deductions that simply recovered the overpaid
bonus amount.

       We disagree. Life Time Fitness did not provide loans to its employees. To be
sure, it did make advance bonus payments. However, to recover overpayments, Life
Time Fitness impermissibly dipped into Plaintiffs’ guaranteed salaries. Unlike the
situation in both DOL letters, Life Time Fitness knowingly made salary deductions as
part of a pre-designed bonus compensation plan. See Baden-Winterwood, 2007 U.S.
Dist. LEXIS 49777, at *38-39. The deductions were not made to recover irregular
salary advances or payments mistakenly made by the payroll department. See id. The
plain language of 29 C.F.R. § 541.602 provides, “[s]ubject to the exceptions provided
in [section 541.602(b)], an exempt employee must receive the full salary for any week
in which the employee performs any work . . . .” 29 C.F.R. § 541.602(a). Section
541.602(b) provides, generally, that deductions may be made for absentee-ism, sick
leave (in certain circumstances), penalties imposed in good faith for infractions of
safety rules, unpaid disciplinary suspensions, and, under the DOL letters described
above, for mistaken overpayments. But, there is no support for the contention that the
FLSA allows for the reduction of guaranteed pay under a purposeful, incentive-driven
bonus compensation plan. We conclude therefore that the district court properly
determined that Life Time Fitness took improper deductions under § 541.603. The
district court correctly explained that “the DOL materials cited by [Life Time Fitness],
while supportive of the recovery of advances and overpayments in certain situations,
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.         Page 23


do not sanction the recovery of overpayments in this case.” Baden-Winterwood, 2007
U.S. Dist. LEXIS 49777, at *38.

       2.      Evidentiary issues related to § 541.603

       In the alternative, Life Time Fitness argues that the district court ignored
material facts showing that the compensation plans at issue in this lawsuit were
computed based on departmental performance rather than on any variance in the
quality or quantity of an individual’s work. Life Time Fitness alleges that the evidence
in the record “demonstrates that monthly-paid bonus advances were dependent upon
a number of factors and were not tethered solely or directly to the hours any covered
employee worked or the quality of her work.” (Final Second Br. of Life Time Fitness
at 57.) By way of example, Life Time Fitness contends that a Department-Head-level
employee’s bonus was affected by her supervisees’ performance, the size and location
of a particular club, club-usage volume, and other factors.

       We find Life Time Fitness’s argument that its corporate bonus compensation
plans are not based on individual performance to be dubious, at best. As stated by the
district court, “it is strange for Defendant to argue that individual performance was
mainly irrelevant to the computation of bonus payments. [Life Time Fitness] offered,
after all, that it created the bonus plans ‘[a]s a means for providing incentives for
certain of its employees . . . .’” Baden-Winterwood, 2007 U.S. Dist. LEXIS 49777, at
*39. In fact, Plaintiffs set forth an extensive record—including stipulated facts and
testimony—to show that Life Time Fitness’s corporate bonus compensation plans were
tied to individual performance and varied based on the quality and quantity of each
individual’s work. Id. at *39-42.

F.     The effect of post-August 23, 2004 deductions

       Plaintiffs argue that the district court erred in limiting recovery to the three pay
periods in 2005, rather than granting overtime to all Plaintiffs for the entire post-
August 23, 2004 claim period. Here, again, Plaintiffs’ claims are flawed. To the
extent that we are considering only the post-August 23, 2004 salary-basis test, when
Nos. 07-4437/4438       Baden-Winterwood, et al. v. Life Time Fitness, Inc.        Page 24


actual deductions were made, § 541.603(b) and its implementing regulations explain
that “the exemption is lost during the time period in which the improper deductions
were made for employees in the same job classification working for the same managers
responsible for the actual improper deductions.” 29 C.F.R. § 541.603(b) (emphasis
added). Therefore, the district court properly determined that only Plaintiffs who
worked in the appropriate job classification during the relevant deduction period were
entitled to overtime compensation under § 541.603 after August, 23, 2004.

                                 III. CONCLUSION

       For the preceding reasons, the Court AFFIRMS the district court’s decision
bifurcating the class period, finding that violations of 29 C.F.R. § 541.602 occurred in
November and December of 2005, and limiting § 541.603 overtime compensation to
those three pay periods. However, the Court REVERSES the district court insofar as
it found that the pre-August 23, 2004 compensation plan did not create a substantial
likelihood of deductions. The Court, therefore, concludes that Life Time Fitness is
liable for overtime compensation to those Plaintiffs employed and subject to the
corporate bonus-pay plan from January 1, 2004 to August 23, 2004. Finally, the Court
REMANDS the issue of whether Plaintiff Tina Seals’s compensation met the salary-
level test to the district court for further consideration consistent with this opinion.